DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 does not end in a period.
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10816527. Although the claims at issue are not identical, they are not patentably distinct from each other because the previous claims read on the current claims.
U.S. Patent No. 10816527
 App. 17078574
1.) A system for generating a critical root zone map for 
an impacted tree within a landscape, wherein the landscape includes a maximum area for the impacted tree; wherein the system comprises:

a controller;

a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller;

wherein in response to executing the program instructions, the controller is configured to:

receive a trunk diameter at breast height associated with the impacted tree; determine a critical root zone area based on a trunk diameter at breast; determine a critical root zone loss percentage based the critical root zone area and the maximum area of the impacted tree in the landscape;

generate a critical root zone map, wherein the critical root zone map visually illustrates the area of the critical root zone area and the critical root zone loss percentage within the landscape; and

visually display the critical root zone map on a user interface in communication with the controller.
1.) A system for tree preservation planning of 
an impacted tree within a landscape, wherein the landscape includes a maximum area for the impacted tree, the system comprising: 

a controller; 

a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; 

wherein in response to executing the program instructions, the controller is configured to:

 receive a trunk diameter at breast height associated with the impacted tree; determine a critical root zone area based on a trunk diameter at breast; determine a critical root zone loss percentage based the critical root zone area and the maximum area of the impacted tree in the landscape;
1.) see claim 1 section above:

generate a critical root zone map, wherein the critical root zone map visually illustrates the area of the critical root zone area and the critical root zone loss percentage within the landscape;
2.) wherein the controller is further configured to:
 generate a critical root zone map, wherein the critical root zone map visually illustrates the area of the critical root zone area and the critical root zone loss percentage within the landscape.
2.) wherein the root plate area is calculated by multiplying the trunk diameter at breast height by six inches.
4.) wherein the critical root zone area is calculated by multiplying the trunk diameter at breast height by six inches.
3.) wherein if the impacted tree has a diameter of 30 inches or less, the critical root zone is calculated by A=nr2 wherein "r" is determined by adding 1 foot for every inch of diameter at breast height of the impacted tree.
5.) wherein if the impacted tree has a diameter of 30 inches or less, the critical root zone is calculated by A=ar? wherein “r’ is determined by adding 1 foot for every inch of diameter at breast height of the impacted tree.
4.) wherein if the impacted tree has a diameter of greater than 30 inches, the critical root zone is calculated by A=nr2 wherein "r" is determined by adding 1.5 feet for every inch of diameter at breast height of the impacted tree.
6.) wherein if the impacted tree has a diameter of greater than 30 inches, the critical root zone is calculated by A=ar2 wherein “r” is determined by adding 1.5 feet for every inch of diameter at breast height of the impacted tree.
5.) wherein the controller is further configured to manipulate the shape of the critical root zone area within the landscape while maintaining the calculated area of the critical root zone area.
7.) wherein the controller is further configured to manipulate the shape of the critical root zone area within the landscape while maintaining the calculated area of the critical root zone area.
6.) wherein the shape of the critical root zone area is not circular.
8.) wherein the shape of the critical root zone area is not circular.
7.) A system for generating a survivability percentage for an impacted tree within a landscape, wherein the system comprises:
a controller;
a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller;

wherein in response to executing the program instructions, the controller is configured to:

receive a tree type of the impacted tree;

determine a tolerance category selected from High tolerance. Moderate tolerance, and low tolerance based on the tree breed;
receive a


tree condition
 
at the time of impact, wherein the tree condition is selected from Poor condition. Fair condition, and Good condition;


receive 
a season of impact, wherein the season of impact is selected from winter, spring, summer, and fall;

receive 
the number of root zone quadrants impacted;
 receive
 a critical root zone loss percentage;

determine a survivability percentage based on the tolerance category, 
the tree condition at the time of impact, the critical root zone loss percentage, the season of impact, and the number of root zone quadrants impacted; and

visually display the survivability percentage on the critical root zone map on a user interface in communication with the controller.
9.) A system for generating a survivability percentage for an impacted tree within a 
landscape, wherein the system comprises: 
a controller; 
a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; 

wherein in response to executing the program instructions, the controller is configured to:

 receive a tree type of the impacted tree; 

determine a tolerance category selected from High tolerance, Moderate tolerance, and Low tolerance based on the tree breed; 
receive a 
survivability factor selected from the group of:
 tree condition
 at the time of impact, wherein the tree condition is selected from Poor condition, Fair condition, and Good condition; 



a season of impact, wherein the season of impact is selected from winter, spring, summer, and fall; 


a number of root zone quadrants impacted; 
and
 a critical root zone loss percentage; and

determine a survivability percentage based on the tolerance category 

and the survivability factor.
8.) wherein the tree tolerance of High is associated with 6x points, wherein the tree tolerance of Moderate is associated with 3x points, and wherein the tree tolerance of Low is associated with x points, wherein x is an integer.
11.) wherein the tree tolerance of High is associated with 6x points, wherein the tree tolerance of Moderate is associated with 3x points, and wherein the tree tolerance of Low is associated with x points, wherein x is an integer.
9.) wherein the critical root zone loss percentage of less than 25% is associated with 3x points, wherein the critical root zone loss percentage of 31-40% is be associated with 2x points, wherein the critical root zone loss percentage of 41-50% is be associated with x points, and wherein the critical root zone loss percentage of greater than 50% is associated with 0 points, wherein x is an integer.
12.) wherein the critical root zone loss percentage of less than 25% is associated with 3x points, wherein the critical root zone loss percentage of 31- 40% is be associated with 2x points, wherein the critical root zone loss percentage of 41- 50% is be associated with x points, and wherein the critical root zone loss percentage of greater than 50% is associated with 0 points, wherein x is an integer.
10.) wherein the tree condition at the time of impact of Excellent is associated with 4x points, wherein the tree condition at the time of impact of Good is associated with 3x points, wherein the tree condition at the time of impact of Good/Fair is associated with 2x points, wherein the tree condition at the time of impact of Fair is associated with x points, and wherein the tree condition at the time of impact of Poor can be associated with 0 points, wherein x is an integer.
13.) wherein the tree condition at the time of impact of Excellent is associated with 4x points, wherein the tree condition at the time of impact of Good is associated with 3x points, wherein the tree condition at the time of impact of Good/Fair is associated with 2x points, wherein the tree condition at the time of impact of Fair is associated with x points, and wherein the tree condition at the time of impact of Poor can be associated with 0 points, wherein x is an integer.
11.) wherein the season of impact of November through February is associated with 5x points, wherein the season of impact of September through October is associated with 3x points, wherein the season of impact of June through August is associated with 2x points, and wherein the season of impact of March through May is associated with 0 points, wherein x is an integer.
14.) wherein the season of impact of November through February is associated with 5x points, wherein the season of impact of September through October is associated with 3x points, wherein the season of impact of June through August is associated with 2x points, and wherein the season of impact of March through May is associated with 0 points, wherein x is an integer.
12.) wherein the critical root zone quadrants impacted of 1 quadrant is associated with 6x points, wherein the critical root zone quadrants impacted of 2 quadrants is associated with 3x points, wherein the critical root zone quadrants impacted of 3 quadrants is associated with x points, and wherein the critical root zone quadrants impacted of 4 quadrants is associated with 0 points, wherein x is an integer.
15.) wherein the critical root zone quadrants impacted of 1 quadrant is associated with 6x points, wherein the critical root zone quadrants impacted of 2 quadrants is associated with 3x points, wherein the critical root zone quadrants impacted of 3 quadrants is associated with x points, and wherein the critical root zone quadrants impacted of 4 quadrants is associated with 0 points, wherein x is an integer.
1.) see claim 1 section above:


visually display the critical root zone map on a user interface in communication with the controller.
Claims 1 and 2 teach the previous portions of claim 1 as shown above, further:
visually display the critical root zone map on a user interface in communication with the controller.
7.) see claim 7 section above:
visually display the survivability percentage on the critical root zone map on a user interface in communication with the controller.
10.)
visually display the survivability percentage on a critical root zone map on a user interface in communication with the controller.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determine a critical root zone area based on a trunk diameter at breast; determine a critical root zone loss percentage based the critical root zone area and the maximum area of the impacted tree in the landscape;” and “determine a tolerance category selected from High tolerance, Moderate tolerance, and Low tolerance based on the tree breed; receive a survivability factor selected from the group of:  tree condition  at the time of impact, wherein the tree condition is selected from Poor condition, Fair condition, and Good condition; a season of impact, wherein the season of impact is selected from winter, spring, summer, and fall; a number of root zone quadrants impacted; and  a critical root zone loss percentage; and determine a survivability percentage based on the tolerance category and the survivability factor” which are considered to be directed toward mathematical relationships and calculations. This judicial exception is not integrated into a practical application because the additional elements of “A system for tree preservation planning of an impacted tree within a landscape, wherein the landscape includes a maximum area for the impacted tree, the system comprising: a controller; a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to:” is considered to be implementing generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer in a general field of use. Further, “receive a trunk diameter at breast height associated with the impacted tree;” is considered to be data gathering steps required to use the correlation, that do not add a meaningful limitation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “A system for tree preservation planning of an impacted tree within a landscape, wherein the landscape includes a maximum area for the impacted tree, the system comprising: a controller; a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to:” are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) and the limitations “receive a trunk diameter at breast height associated with the impacted tree;” are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).
	Claims 4-8 and 11-15 are not integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception similar to the reasons listed above.
	Examiner notes that claims 2 and thus its dependent 3 and claim 10 do not suffer from these issues.
Prior art of record
The following is a statement of reasons for the indication of allowable subject matter:  In regards to the prior art of record, the claims differ from the prior art of record, while Smiley, US-20040128909 discloses receive a trunk diameter associated with the impacted tree (Par. 42), determine a critical root zone area (Par. 43), and the maximum area of the impacted tree in the landscape (Par. 42). None of Smiley, US-9007256, or US-6145244 either singularly or in combination disclose the claims because they fail to anticipate or render obvious “receive a trunk diameter at breast height associated with the impacted tree; determine a critical root zone area based on a trunk diameter at breast; determine a critical root zone loss percentage based the critical root zone area and the maximum area of the impacted tree in the landscape;” in regards to claim 1 and “receive a tree type of the impacted tree; determine a tolerance category selected from High tolerance, Moderate tolerance, and Low tolerance based on the tree breed; receive a survivability factor selected from the group of: tree condition at the time of impact, wherein the tree condition is selected from Poor condition, Fair condition, and Good condition; a season of impact, wherein the season of impact is selected from winter, spring, summer, and fall; a number of root zone quadrants impacted; and a critical root zone loss percentage; and determine a survivability percentage based on the tolerance category and the survivability factor” in regards to claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050245397 A1 Use of nickel to correct growth disorders in plants; US 20040194374 A1 Root management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865              


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
7/21/22